Citation Nr: 1047401	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-17 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to August 
1, 2007 and in excess of 70 percent from August 1, 2007 for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in St. Louis, 
Missouri which continued the 50 percent disability rating for 
PTSD.

During the pendency of the appeal, the claims file has been 
transferred to the jurisdiction of the Chicago, Illinois RO. 

In a July 2010 decision, the Board remanded this issue for 
additional development.

In October 2010, during the pendency of this appeal, the RO 
granted a higher disability rating of 70 percent for PTSD 
effective August 1, 2007.  As a higher schedular evaluation for 
this disability is possible, the issue of entitlement to a rating 
in excess of 70 percent for PTSD remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to August 1, 2007, the Veteran's PTSD manifested in 
sleep problems, nightmares and depression but without obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; and 
inability to establish and maintain effective relationships.

2.  Since August 1, 2007, PTSD is not shown to result in total 
occupational and social impairment.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD 
prior to August 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 &  Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).

5.  The criteria for a rating in excess of 70 percent for PTSD 
from August 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July 2005.  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The February 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the July 2005 
letter.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in August 2005 and 
August 2010 that were fully adequate for the purposes of 
rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130. 

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment.  
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2010).


Analysis

The Veteran submitted a claim for increased rating for PTSD in 
May 2005.

An April 2004 treatment note reflected that the Veteran 
complained of being unhappy for a long time.  He presented no 
evidence of suicidal ideation.

An August 2005 treatment note reflected that the Veteran was 
recently upset about a lot of things.  He indicated a desire to 
sell his business.  He expressed that when he retired he would 
like to live on an uncrowded beach with his wife.

The Veteran underwent a VA examination in August 2005.  The 
examiner noted that the Veteran was undergoing treatment at the 
Vet Center but was not receiving medication.  He presented with 
complaints of recurrent memory of his experience in Vietnam along 
with difficulty with sleep and nightmares.  He reported that he 
abstained from alcohol or drugs for the past 20 years.  He 
reported suicidal ideation in the past.  He had limited social 
thoughts.  On examination, he was casually dressed and appeared 
to be guarded.  He was oriented to person, place and time.  He 
spoke clearly and his answers were coherent, relevant and brief.  
His affect was congruent.  His mood was one of irritability.  He 
denied hallucination or delusion.  He denied suicidal or 
homicidal thought.  He was able to manage his money and memory 
for recent and remote events was good.  There was no impairment 
of thought process or post military stressors and activities of 
daily living.  The diagnosis was chronic PTSD.  A GAF score of 58 
was assessed.

A March 2006 VA treatment note reported that the Veteran was 
having difficulty with maintenance of insomnia, low energy level 
and generally not enjoying life as much as he would like.  He 
denied suicidal ideation, homicidal ideation, illicit drug use or 
psychotic symptoms.

An April 2006 VA treatment note reported that the Veteran 
continued to try to get comfort from his disturbing memories.  He 
denied suicidal ideation, homicidal ideation, illicit drug use or 
psychotic symptoms.  A GAF score of 45 was assigned.

In December 2006, a VA psychiatrist noted that the Veteran was 
stable, neutral to bright and had appropriate thought content.  
He denied suicidal ideation, homicidal ideation, illicit drug use 
or psychotic symptoms.  A GAF score of 55 was assigned.

In March 2007, a VA psychiatrist noted that the Veteran was 
stable with a dyshphoric mood and had appropriate thought 
content.  He denied suicidal ideation, homicidal ideation or 
illicit drug use.  A GAF score of 40 was assigned.

The Veteran underwent a VA examination in August 2010.   The 
examiner noted that prior treatment providers had indicated 
recurrent and intrusive distressing recollections of the war.  
There were also distressing dreams of combat, nightmares, 
avoidance of thoughts and feelings, feelings of detachment or 
estrangement from others, restricted range of affect, difficulty 
falling or staying asleep, difficulty concentrating, 
hypervigilance and exaggerated startle response.  The Veteran was 
friendly, polite and cooperative.  He was casually dressed and 
neatly groomed.  Insight and judgment were fair.  He continued on 
an outpatient basis for PTSD therapy.  His psychiatric symptoms 
were frequent, severe and chronic.  He had avoidance of crowds or 
public places, difficulty in trusting others, difficulty in 
getting along with others, occasional panic or anxiety attacks, 
frequent marital conflict, loss of emotional control, frequent 
anger, occasional depression and sadness and feelings of 
hopelessness without suicidal ideation.  Suicidal ideation had 
been present years ago but was not now considered.  On 
examination, his thought processes were logical and sequential.  
Insight and judgment were fair.  There was no disorganized 
psychotic thinking.  There were no delusions or hallucinations.  
There were no homicidal or suicidal thoughts.  Personal hygiene 
was good.  Memory was adequate.  Obsessive or ritualistic 
behavior was not noted.  Rate and flow of speech was within 
normal limits and relevant.  Panic attacks were not noted.  Mood 
was euthymic with range of affect constricted.  Impulse control 
was judged fair.  Sleep impairment was on a nightly basis.  The 
examiner noted that because of the Veteran's problem with rage 
and his difficulty interacting with others, he was not 
employable.  His overall status of symptoms related to PTSD shows 
him to be incapable of maintaining effective work skills and 
relationships.  A GAF score of 40 was assigned.

Regarding the period prior to August 1, 2007, the Board notes 
that there is no indication of the Veteran experiencing 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; or an 
inability to establish and maintain effective relationships.  
Thus, the Board finds that the preponderance of the evidence 
indicates that the Veteran's occupational and social impairment 
due to PTSD prior to August 1, 2007 is best contemplated by the 
50 percent disability rating.

Although the Veteran was assigned a GAF score of 40 in March 
2007, which reflected anywhere from some impairment in reality 
testing or communication or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood, the November 2007 VA examiner specifically described the 
Veteran's PTSD as moderate.  Again, the Board notes that GAF 
scores are only one indication of the severity of a given 
service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9411; see also Carpenter, supra.  Furthermore, in this case, 
the overall evidence of record on does not reflect that the 
Veteran's symptomatology prior to August 1, 2007 was so severe as 
to merit a 70 percent evaluation.  Moreover, the rating criteria 
for a 70 percent evaluation require that a claimant be unable to 
establish or maintain social relationships.  The Veteran's social 
impairment more closely contemplates the currently assigned 
evaluation as he has reported that he had a good relationship 
with his wife to the degree that he expressed that when he 
retired he would like to live on an uncrowded beach with her.

Regarding the period since August 1, 2007, as noted above, the 
maximum rating of 100 percent requires total occupational and 
social impairment.  VA treatment records and examinations show no 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, inability 
to maintain personal hygiene or disorientation to time or place.  
Regarding social impairment, while the August 2010 VA examiner 
noted frequent marital conflict, the record indicates that the 
Veteran continues to live with his wife.  He also communicated 
with the VA examiner in a coherent manner.  

Although the Veteran was assigned a GAF score of GAF of 40 at the 
August 2010 VA examination, which again reflected anywhere from 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood the Board notes that GAF 
scores are only one indication of the severity of a given 
service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9411; see also Carpenter, supra.  Furthermore, in this case, 
the overall evidence of record on does not reflect that the 
Veteran's symptomatology since August 1, 2007 was so severe as to 
merit a 100 percent evaluation.  

In this case, the overall evidence of record on does not reflect 
that the Veteran's symptomatology was so severe as to merit a 100 
percent evaluation since August 1, 2007.  The Board observes that 
a total disability rating based on individual unemployability has 
been granted, effective August 31, 2010.

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's PTSD is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  


ORDER

Entitlement to a rating in excess of 50 percent prior to August 
1, 2007 and in excess of 70 percent from August 1, 2007 for PTSD 
is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


